Opinion
Per Curiam,
These appeals are from a decree granting a preliminary injunction. As there appears to be reasonable grounds for the action of the court below and as the rules of law relied upon by the court are neither palpably wrong nor clearly inapplicable, the decree of the court below must be affirmed: see Lindenfelser v. Lindenfelser, 385 Pa. 342, 123 A. 2d 626; New Kensington v. Municipal Authority of the City of New Kensington, 383 Pa. 182, 118 A. 2d 149; and Cohen v. A. M. Byers Co., 363 Pa. 618, 70 A. 2d 837. We do not reach the merits of the controversy on these appeals.
Decree affirmed at appellant’s costs.
Mr. Justice Musmanno and Mr. Justice Coi-ien dissent.